Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.          Applicant’s election without traverse of Group II, Claims 5, 6, 9, 12, in the reply filed on 02/12/21 is acknowledged.  
2.	Claims 8, 13-22, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I, III, there being no allowable generic or linking claim. 
Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 07/22/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.          The drawings filed on 07/22/20.  These drawings are objected.  For example, the claims disclosed “first segment” “second segment”.  However, these elements are not described clearly in the specification and in the drawings. 
            Appropriate correction is required. 
Claim/Specification Objections

5.	The disclosure is objected to because of the following informalities: unclear and lack of antecedent basis.  For example, the claims disclosed “first segment”, “second segment”.  However, these elements are not described clearly in the specification and in the drawings.  In the other words, what are the definitions of “first segment” and “second segment”?
            Appropriate correction is required. 
Claim Rejections - 35 USC § 112
6.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.         Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.         Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The claims disclosed “first segment” “second segment”.  However, these elements are not described clearly in the specification and in the drawings.  In the other words, what are the definitions of “first segment” and “second segment”?
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
9.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

11.          Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hendriks et al. (Pub. No. 2019/0313976) in view of Flagle et al. (U.S. Pub. No. 2017/0131311). Hereafter “Hendriks”, “Flagle”.
            Regarding Claim 9, Hendriks teaches 
            obtaining a core biopsy specimen with a core needle, ([0003, 0006, 0018];
            transferring the core biopsy specimen to a specimen holder coupled to the core needle, (figures 1, 2),
            acquiring image data from the core biopsy specimen with an optical coherence tomography system coupled to the specimen holder, ([0037, 0039], claim 32; figures 1, 4A-C);
           applying a tissue classification process to the acquired image data, ([0020, 0021]); 
           providing feedback based on the tissue classification process, ([0020, 0021]); 
           acquiring one or more of patient demographic data, clinical data, and prior imaging data from patient records, ([0021, 0037, 0039, 0043, 0054, 0080-0084]); and
           assessing the acquired data in combination with the acquired optical coherence tomography image data from the core biopsy specimen, ([0037, 0046, 0049, 0055]; claim 32).
          However, providing feedback to a user. Flagle teaches this limiatation, ([0006, 0057, 0061, 0063, 0066, 0104, 0105]).  It would have been obvious to one having ordinary skill in the art at 

            Regarding Claim 12, Hendriks teaches using an output from the tissue classification process to spatially direct the acquisition of additional biopsy specimens, ([0020, 0021, 0054, 0058]).
Allowable Subject Matter
12.          Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the objection and rejection under 112 were overcome.
13.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 5. 
14.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for classifying core biopsy specimens, the method comprising transferring the core biopsy specimen to a specimen holder coupled to the core needle, acquiring image data from the core biopsy specimen with an optical coherence tomography system coupled to the specimen holder; applying a tissue classification process to the acquired image data; providing feedback to a user based on the tissue classification process; acquiring one or more of patient demographic data, clinical data, and prior imaging data from patient records; and assessing the acquired data in combination with the acquired optical coherence tomography image data from the core biopsy specimen; wherein the specimen holder comprises a plurality of segments and transferring the core biopsy specimen to the specimen holder comprises 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

February 19, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877